UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IVAN CHAVEZ,

                                   Plaintiff,
                                                                     20-CV-342 (KMK)
                       -against-
                                                                  ORDER OF SERVICE
 ERIC GUTWEIN, et al.,

                                   Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff Ivan Chavez (“Plaintiff”), currently incarcerated in Elmira Correctional Facility,

brings this pro se Action under 42 U.S.C. § 1983, alleging that Defendants violated his federal

constitutional rights while he was incarcerated in Green Haven Correctional Facility. By order

dated February 20, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (“IFP”).1

                                                 I. Discussion

       A. Service on Identified Defendants

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and

serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summonses and complaint be served within

90 days of the date the complaint is filed, the Court extends the time to serve until 90 days after


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
the date the summonses are issued. If the complaint is not served within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.

2012) (holding that it is the plaintiff’s responsibility to request an extension of time for service);

see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants “Commissioner Hearing Officer Eric

Gutwein,” “Correction Officer A. Nucatola,” “Director of SHU D. Venettozzi,” and “Nurse

Lurch” through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the Action if Plaintiff fails to do so.

        B. Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of




                                                   2
service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim.2

       C. Application for Counsel

       Although there is not a constitutional right to counsel in civil cases, the Court has the

authority to appoint counsel for indigent parties. See 28 U.S.C. § 1915(e)(1). Yet, “[b]road

discretion lies with the district judge in deciding whether to appoint counsel pursuant to this

provision.” Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). When analyzing whether

appointment of counsel is appropriate, the Court should undertake a two-step inquiry. See

Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 203 (2d Cir. 2003). First, the Court

“‘should . . . determine whether the indigent’s position seems likely to be of substance.’” Id.

(quoting Hodge, 802 F.2d at 61); see also Johnston v. Maha, 606 F.3d 39, 41 (2d Cir. 2010)

(“This Court considers motions for appointment of counsel by asking first whether the claimant

has met a threshold showing of some likelihood of merit.” (quotation marks omitted)). In other

words, the claim must not be so “highly dubious” that the plaintiff appears to have no chance of

success. Hodge, 802 F.2d at 60 (quotation marks omitted). In making this determination, the

Court construes pleadings drafted by pro se litigants liberally, and interprets them to raise the

strongest arguments that they suggest. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006); Sommersett v. City of New York, 679 F. Supp. 2d 468, 472 (S.D.N.Y. 2010).

       If the threshold requirement is met, the Court should proceed to consider other prudential

factors such as Plaintiff’s “ability to investigate the crucial facts, whether conflicting evidence

implicating the need for cross-examination will be the major proof presented [to the fact finder],



       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                  3
the indigent’s ability to present the case, the complexity of the legal issues and any special reason

. . . why appointment of counsel would be more likely to lead to a just determination.” Ferrelli,

323 F.3d at 203–04 (quoting Hodge, 802 F.2d at 61–62); see also Garcia v. USICE (Dep't of

Homeland Sec.), 669 F.3d 91, 98–99 (2d Cir. 2011) (listing Hodge factors).

        “Additionally, the Second Circuit has interpreted [28 U.S.C. § 1915(e)(1)] to require that

the plaintiff be unable to obtain counsel ‘before appointment will even be considered.’” Morris

v. Moran, No. 12-CV-7020, 2014 WL 1053658, at *1 (S.D.N.Y. Mar. 14, 2014) (quoting Hodge,

802 F.2d at 61); see also Justice v. Kuhnapfel, 982 F. Supp. 2d 233, 235 (E.D.N.Y. 2013) (“A

plaintiff requesting appointment of counsel must show that she is unable to obtain counsel before

appointment will even be considered.” (quotation marks omitted)); Williams v. Nicholson, No.

12-CV-8300, 2013 WL 1800215, at *2 (S.D.N.Y. Apr. 22, 2013) (“Where, in a civil action, an

applicant fails to make any effort to engage counsel, appointing counsel for the applicant is not

appropriate and should not even be considered. . . .”).

        Here, Plaintiff has not demonstrated that he is unable to obtain counsel. Indeed, Plaintiff

has not even offered any indication of steps he has taken to obtain counsel. Accordingly, the

Court denies Plaintiff’s Application for appointment of counsel without prejudice to Plaintiff’s

renewal of that request at a later date.

                                               II. Conclusion

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Commissioner Hearing Officer Eric Gutwein, Correction Officer A.




                                                  4
Nucatola, Director of SHU D. Venettozzi, and Nurse Lurch, and deliver to the U.S. Marshalls

Service all documents necessary to effect service.

       The Court directs Defendants to comply with Local Civil Rule 33.2 within 120 days of

service of the complaint.

       The Court denies Plaintiff’s application for the Court to request pro bono counsel (Dkt.

No. 3) without prejudice to Plaintiff’s renewal of the request at a later date.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    April 3, 2020
           White Plains, New York

                                                             KENNETH M. KARAS
                                                            United States District Judge




                                                  5
        DEFENDANTS AND SERVICE ADDRESSES

Eric Gutwein, Hearing Officer
Green Haven Correctional Facility
594 Route 216
Stormville, NY 12582-0010

Correction Officer A. Nucatola
Green Haven Correctional Facility
594 Route 216
Stormville, NY 12582-0010

Nurse Lurch
Green Haven Correctional Facility
594 Route 216
Stormville, NY 12582-0010

D. Venettozi, Director
Special Housing/Inmate Disciplinary Program
New York State Department of Corrections and Community Supervision
Harriman State Campus – Building 2
1220 Washington Avenue
Albany, NY 12226-2050
